Citation Nr: 0214818	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-01 092	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by shortness of breath and fatigue, to include as 
due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder 
manifested by lymphadenopathy, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for bilateral hernias.

(The issues of entitlement to service connection for 
disorders manifested by dizziness/lightheadedness, muscle 
aches, nausea and polyarthritis rheumatica (claimed as a 
disorder manifested by joint pain), to include as due to an 
undiagnosed illness, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to March 
1984 and from October 1990 to July 1991.  He had additional 
National Guard service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 1995 and 
July 1998 by the Nashville, Tennessee and St. Petersburg, 
Florida, Regional Offices (ROs) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.  
Prior to the issuance of the November 1995 statement of the 
case (SOC), the veteran's claim was transferred to the St. 
Petersburg, Florida RO.  In November 2000, the Board remanded 
the case to the St. Petersburg, Florida RO for additional 
development.  The case has been returned to the Board for 
appellate consideration.  

Except for the issues of entitlement to service connection 
for disorders manifested by shortness of breath and fatigue 
and lymphadenopathy, to include as due to an undiagnosed 
illness, and for bilateral hernias, the remaining issues are 
the subject of additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  After 
completion of the development, the Board will give notice of 
the development as required by Rule of Practice 903.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002).  Following notice of development and review 
of any response to that notice, the Board will prepare a 
separate decision addressing the issues of service connection 
for disorders manifested by dizziness/lightheadedness, muscle 
aches, nausea and polyarthritis rheumatica (claimed as a 
disorder manifested by joint pain), to include as due to an 
undiagnosed illness.  

Finally, the Board observes that service connection for scars 
was denied by the Nashville RO in a September 1995 rating 
decision; however, the veteran had asked for an increased 
(compensable) rating for a scar, the postoperative residual 
of his service-connected left varicocele.  In an October 1997 
rating decision, the St. Petersburg, RO assigned a 10 percent 
rating for the veteran's postoperative residuals (scar) of 
left varicocele from September 2, 1994.  Since the veteran 
did not file a notice of disagreement with the October 1997 
decision, neither the issue of service connection for scars 
nor the issue of an increased rating for postoperative 
residuals of left varicocele remains in appellate status.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the claims addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran has a disability manifested by shortness of breath 
and fatigue related to service.

3.  There is no competent medical evidence showing that the 
veteran has a disability manifested by lymphadenopathy 
related to service.

4.  There is no competent medical evidence showing that the 
veteran has bilateral hernias related to service.


CONCLUSIONS OF LAW

1.  Claimed disability manifested by shortness of breath and 
fatigue was neither incurred in or aggravated by service, nor 
may it be presumed to be due to an undiagnosed illness 
incurred during Persian Gulf service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2001).

2.  Claimed disability manifested by lymphadenopathy was 
neither incurred in nor aggravated by service, nor may it be 
presumed to be due to an undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2001).

3.  Claimed bilateral hernias were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) and the Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA) were enacted and 
became effective.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (now 
codified at 38 U.S.C.A. §§ 1117, 1118).  The VCAA became 
effective on November 9, 2000.  This law not only did away 
with the concept of a well-grounded claim, but also imposed 
additional duties and obligations on the VA in developing 
claims.  The VCAA includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

In contrast, the VEBEA, in pertinent part, expands 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, as well as any diagnosed 
illness that the Secretary determines by regulation to be 
service connected.  Although, these changes became effective 
March 1, 2002, they do not modify the law with respect to the 
veteran's claims.  Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) 
(codified at 38 U.S.C.A. §§ 1117, 1118).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claims have been properly developed as service, National 
Guard, and VA medical records, and VA examination reports 
dated in October 1991, October 1994, March 1995, April, May 
and December 1997, and January 1998 have been associated with 
the claims file.  

With regard to the RO's compliance with the November 2000 
Board remand instructions, the Board notes that the RO was 
instructed to make attempts to obtain service medical records 
from the veteran's first period of service and, if the RO was 
unable to obtain such records, the RO was to notify the 
veteran that their efforts were unsuccessful.  After 
fulfilling VA's duty to assist to include any additional 
development, the RO was to review the claims and issue a 
supplemental statement of the case (SSOC).
 
In compliance with the Board's November 2000 remand, the St. 
Petersburg RO obtained the service medical records for the 
veteran's first period of service.  In a letter dated May 31, 
2001, the St. Petersburg RO advised the veteran of the 
provisions of the VCAA and asked the veteran to furnish the 
names and addresses of all health care providers who had 
treated him for the disorders under consideration and to sign 
authorizations for release of such information.  The veteran 
did not respond.  An April 2002 SSOC noted that a review of 
these records failed to show treatment and/or complaints for 
the disorders in issue and that service connection had been 
denied because the medical evidence either failed to 
establish that the claimed disorders existed or to show that 
they were related to service.  Although that SSOC did not 
include the issue of service connection for bilateral 
hernias, given the foregoing and the absence of hernias on VA 
examination, the Board finds that the St. Petersburg RO has 
substantially complied with the Board's November 2000 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the VA 
examination reports and service, National Guard, and VA 
treatment reports, which evaluate the status of the veteran's 
health, are adequate for determining whether service 
connection is warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by various informational letters including the 
rating decisions, the Board remand, the statements of the 
case, the supplemental statements of the case and the VCAA 
letter, as VA advised the veteran of the notice and duty to 
assist provisions of the VCAA and informed him what VA would 
do, what the veteran should do and what must be demonstrated 
to establish service connection. 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection for the issues addressed in 
this decision, even though the ROs may have initially denied 
the veteran's claims as not well grounded.  This is so 
because VA specifically notified him of the requirements 
needed for entitlement to service connection in the various 
rating decisions, statements for the case and supplemental 
statements of the case and discussed his claims on the 
merits.  The RO notified the appellant that for service 
connection there must be evidence of a current disability, 
evidence of a disease or injury due to service, and evidence 
of a link between the disability and service.  Moreover, all 
of the relevant evidence was considered.  As such, there has 
been no prejudice to the veteran that would warrant further 
development or notification pursuant to the provisions of the 
VCAA, his procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Factual Background

Service medical records are negative for any complaints or 
diagnosis of, or treatment for hernias or any disability 
manifested by shortness of breath and fatigue.  The service 
medical records for the veteran's first period of service 
show treatment for epididymitis and varicocele, for which the 
veteran underwent a high ligation of spermatic cord in March 
1983.  There was no evidence showing recurrence of symptoms 
during the veteran's second period of service.  The veteran's 
February 1980 enlistment examination report shows normal 
clinical findings except for an annotation of left knee 
medial and anterior scar.  The veteran's January 1990 
National Guard enlistment examination report shows normal 
clinical findings except for annotations of a discolored scar 
in the right sacroiliac area, a left lower quadrant scar, and 
pes planus moderately asymptomatic, not considered disabling 
(NCD).  In the medical history portion of that examination 
report, the examiner noted that the veteran had had left 
varicocele surgery in Germany in 1983 and that he had a 
previous non-medical discharge from the Army.  The veteran's 
May 1991 separation examination report shows normal clinical 
findings with an annotation of external hemorrhoids.

In August 1991, the veteran requested service connection for 
varicocele and hemorrhoids.  

An October 1991 VA examination shows no clinical evidence of 
lymphadenopathy or hemic disorder.  Examination of the head, 
face, and neck was unremarkable.  Ausculation of the heart 
revealed regular sinus rhythm, good quality heart sounds and 
no murmurs.  There was no clinical evidence of varicose 
veins.  Ausculation of the lungs was clear.  On examination, 
the abdomen showed a healed 10-centimeter transverse scar 
over the left lower quadrant.  There was no clinical evidence 
of hernia formation.  Musculoskeletal system examination 
reveals no abnormal limitations of motion of the neck, back, 
upper or lower extremities.  There was no clinical evidence 
of atrophy or muscle weakness.  Deep tendon reflexes and 
cranial nerves were intact and no pathological reflexes were 
elicited on neurological examination.  The diagnosis was 
healed left varicocele (history).

In a March 1992 rating decision, the St. Petersburg RO 
awarded special monthly compensation under 38 U.S.C. § 314 
for the loss of use of a creative organ due to ligation of 
the spermatic cord, granted service connection for 
postoperative residuals of left varicocele and assigned 
noncompensable ratings for these disorders, effective from 
July 7, 1991.

In August 1994, the veteran filed claims for an increased 
rating for his postoperative (scar) residuals of left 
varicocele and for service connection for disorders 
manifested by headaches, dizziness, nausea, lymph nodes under 
arms and neck and muscle aches, due to service during the 
Persian Gulf War, and for bilateral hernias.

At an October 1994 muscle examination, the veteran reported a 
history of post-surgery for a left varicocele, headaches and 
vertigo.  He complained of occasional scrotal pain involving 
both testicles.  In 1991, on return from Saudi Arabia, the 
veteran reported that he noted occipital and temporal 
headaches with vertigo.  Examination of the scrotum revealed 
no clinical evidence of varicocele or tenderness.  
Ausculation of the heart revealed regular sinus rhythm, good 
quality heart sounds and no murmurs.  Ausculation of the 
lungs was clear.  The examiner recommended further evaluation 
of the veteran's headaches and vertigo.  The diagnoses were 
post-surgery for left varicocele (history) headaches and 
vertigo of undetermined etiology (history).

A March 1995 VA scar examination showed a lower abdominal 
wall scar -- no other scars.

At a March 1995 VA muscle examination, the veteran complained 
of back problems since the time he was working in tanks 
passing ammunition in Desert Storm.  He also stated that he 
was having occasional aching and cracking of his knees and 
occasional right shoulder and left wrist pain.  On 
examination, the left wrist showed full range of motion with 
no swelling, instability or tenderness.  There was pain on 
extension.  There was pain to palpation in the lateral 
epicondyle of the right elbow without swelling or 
instability.  The right shoulder was tender in the bicipital 
tendon area with a decrease in internal rotation of about 5 
degrees.  Both knees had full range of motion.  There was no 
quadriceps atrophy, weakness in the musculature below the 
knee, subpatellar crepitus or instability.  The diagnoses 
were epicondylitis of the right elbow and bicipital 
tendinitis of the right shoulder with intermittent capsulitis 
of the left wrist.  The examiner also noted that the 
veteran's left lower abdominal scar was the only scar on his 
body what was symptomatic.

At a March 1995 VA hematologic disorders-lymphatic 
examination, the veteran complained of headaches, vertigo, 
nausea, muscle aches, lymphadenopathy involving the axillary 
and cervical lymph nodes, bilateral hernias, epicondylitis of 
the right elbow, bicipital tendinitis of the right shoulder, 
capsulitis of the left wrist, and post-surgery for 
varicocele.  He stated that he began having pain in the right 
elbow and right shoulder with headaches and vertigo while in 
Saudi Arabia in 1990.  The veteran indicated that a VA 
physician told him that he had bilateral inguinal hernias in 
1994.  An intravenous pyelogram (IVP) was negative.  On 
examination, there was no clinical evidence of 
lymphadenopathy or hemic disorder.  Ausculation of the heart 
revealed regular sinus rhythm, good quality heart sounds and 
no murmurs.  Ausculation of the lungs was clear.  The 
diagnoses were capsulitis of the left wrist, epicondylitis of 
the right elbow, bicipital tendinitis of the right shoulder, 
and post-surgery for left varicocele, all by history.

At March 1995 VA neurological examination, the veteran 
reported a history of headaches for 4 to 5 years, 
characterized by either frontal or more severe posterior 
headaches without associated nausea, vomiting, photophobia, 
confusion, and hyperacusis.  His headaches occurred several 
time per week, impairing his normal activities as a truck 
driver.  Brain scans and electroencephalograms had been 
negative in the past.  On examination, the veteran's speech 
was clear and there was no dysarthria or dysphasia.  There 
was good range of motion without bruits or external trauma to 
the head and neck.  The neck was supple.  Cranial nerve 
testing of I-XII was intact.  There was no apilledema, 
nystagmus, ophthalomoparesis, facial asymmetry or lower 
cranial nerve dysfunction.  Gait was normal.  There was 
minimal dysfunction in tandem.  Sensory was intact and 
Romberg test was negative.  The impression was chronic 
vascular tension headache syndrome without evidence of 
structural neurologic dysfunction and frequent headaches with 
no abnormal findings on examination.

At an April 1997 VA examination, the veteran complained of 
occasional scar discomfort on stretching.  On examination, 
there was a 3-inch by 1/4-inch scar, dark in color on the 
left lower abdomen.  There were no keloid formations or other 
pathology related to the scar.  The diagnosis was left 
abdominal scar.

VA outpatient treatment records from June 1994 to May 1997 
show that the veteran complained of blood in the stools in 
June 1994 and was scheduled for an IVP.  An August 1994 nurse 
practitioner assessment revealed daily headaches since being 
in the Persian Gulf, bilateral inguinal hernias, shoddy 
lymphadenopathy, anxiety, nervousness and sleep disturbance.  
The veteran reported that his headaches were usually 
associated with nausea and vomiting and that he only slept 
after 2 or 3 nights of sleep deprivation.  A March 1995 
neurology note revealed no evidence of neurological disease, 
probably migraine headaches.  In April 1995, the results of 
the veteran's Persian Gulf War examination were discussed 
with the veteran and the assessment was headaches and 
anxiety.

At a May 1997 VA urology examination, the veteran complained 
of headaches and anxiety.  An April 1997 ultrasound of the 
scrotum revealed the right intrascrotal contents to be 
completely normal.  On the left side, there was no evidence 
of solid or cystic mass but there was a small amount of fluid 
around the left epididymal areas, which might represent a 
sequela of the veteran's varicocele surgery.  There was no 
evidence of hernia on either side.  There was a well-healed 3 
1/2-inch incisional scar, transverse in nature noted in the 
left abdomen.

At a December 1997 VA joint examination, the veteran reported 
that he developed multiple joint pain soon after his return 
from the Persian Gulf.  He complained of pain in his wrists, 
elbows, and knees.  He did not recall trauma to these areas.  
On examination, the veteran's elbows were tender in the 
lateral epicondyles.  He had full flexion of 160 degrees and 
extension to 0 degrees.  He had 90 degrees of pronation and 
supination.  The veteran had 90 degrees of flexion of his 
wrists and extension.  There was no tenderness to palpation, 
nor any fluid in the elbows or wrists.  His knees had flexion 
to 150 degrees, bilaterally, and extension to 0 degrees.  The 
veteran had good heel and toe raising and was able to fully 
squat.  There was no fluid, swelling, instability, or pain to 
palpation of the knees.  The diagnoses were polyarthritis 
rheumatica and epicondylitis of the lateral epicondyles of 
both elbows.  The examiner added that he was unable to state 
an opinion as to the relationship of the veteran's disorders 
to the Persian Gulf conflict.

At a December 1997 VA neurological examination, the veteran 
reported daily headaches associated with some nausea, 
photophobia and hyperacusis but no vomiting.  He indicated 
that he would feel light-headed and dizzy, when getting up 
that made him anxious.  The veteran also felt paranoid.  On 
examination, he could not sit quietly.  Head and neck 
revealed good range of motion with no bruits.  Cranial nerve 
testing revealed discs to be intact.  There was no visual 
field defect.  There were full ocular movements without 
nystagmus.  There was no facial asymmetry, sensory loss or 
lingual dysfunction or swallowing difficulty.  Strength on 
motor testing was 5/5 with no drift or atrophy.  Tone was 
normal.  Gait revealed some mild difficulty with tandem, 
pulling to the left.  Romberg was negative.  Coordination of 
the upper and lower extremities was intact.  The impression 
was primarily a psychological state with tension headache 
syndrome, some vague dizziness not corroborated by 
significant findings on examination.

A December 1997 VA general medical examination revealed that 
the veteran complained of occasional shortness of breath.  He 
denied any chest pain or precordial pressure.  The veteran 
stated there was no significant coughing and no hemoptysis.  
There was no history of PND, wheezing or orthopnea.  Although 
the veteran complained of frequent nausea, he had no 
vomiting.  The veteran reported that he had been diagnosed 
with hemorrhoids and did have occasional bright red blood 
with a hard stool.  He denied any abdominal pain or cramping.  
The veteran reported no burning or pain on urination, urinary 
frequency or nocturia.  Although the veteran had been 
described as having micro-hematuria, no objective 
abnormalities had been detected.  A June 1994 IVP was 
negative.  On examination, the veteran's heart rate was 
regular.  His head had normal contour and there were no areas 
of tenderness.  There was no muscle spasm or limitation of 
motion of the neck.  There were no palpable gland swelling in 
the cervical area.  The thyroid gland was not palpably 
enlarged.  Breath sounds were normal.  There were no gross 
rales, rhonchi, or wheezes.  Heart tones were crisp.  There 
were no distinct murmurs or indication of cardiac 
enlargement.  The abdomen was soft with no masses or 
tenderness.  The liver, spleen and kidneys were negative.  
Deep tendon reflexes were equal and active.  There was no 
edema of the extremities.  Peripheral pulses were normal.  
There was no swelling, tenderness or redness of any of the 
peripheral joints.  Extremity range of motion was normal.  
There was mild tenderness in the lateral epicondyle areas of 
both elbows.  There were no hernias.  Examination of the 
genitalia was negative except for some tenderness in the 
epididymis area on the left.  The assessment included normal 
adult male, chronic tension/cluster headaches and minimal 
hemorrhoids.  The examiner added that the veteran had a 
number of somatic symptoms, which he claimed started after 
his Persian Gulf service.  On the basis of physical 
examination, the examiner opined that there was no 
substantive objective basis for this association.  The 
examiner concluded that the veteran's symptoms might be 
expressions of some anxiety-type syndrome arising from his 
experiences in the Persian Gulf.

At a January 1998 VA mental disorders examination, the 
veteran reported that his job in Saudi Arabia was "burning 
feces."  From the time of discharge in July 1991, the veteran 
had been working as a truck driver for the Nabisco Company.  
The veteran complained of sleep difficulties, nightmares, 
stress, feeling like someone was following him, being fearful 
of crowds, pain and tightness in his neck, headaches, 
dizziness, lack of concentration, and irritability.  On 
examination, the veteran's affect was blunted and his mood 
anxious.  His insight was fair.  His judgment was fair to 
good.  His speech was clear, coherent, goal-directed, and 
unpressured without flights of ideas or looseness of 
association.  The diagnosis was generalized anxiety disorder.  
The examiner indicated that the veteran presented with much 
worry, difficulty sleeping, inability to relax, poor 
concentration at times, chronic neck pain, and headaches.  
These symptoms could best be accounted for by a diagnosis of 
generalized anxiety disorder.  Though the veteran was able to 
maintain gainful employment, his symptoms interfered with his 
relationship with his former wife and his general sense of 
well being.  For these reasons, his overall Global Assessment 
of Functioning score was between 55 and 60.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2001); see also 66 Fed. Reg. 56,614-15 (Oct. 3, 
2001) (extending the presumptive period to December 31, 2006 
to be codified at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2) (2001).  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  38 C.F.R. § 3.317(a)(3) (2001).  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2001).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d) (2001).  The veteran's military records 
document that he served in Southwest Asia from November 1990 
to June 1991, making him a Persian Gulf veteran.


The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Based upon the evidence of record, the Board finds 
entitlement to service connection for disabilities manifested 
by shortness of breath and fatigue and/or lymphadenopathy, to 
include as due to an undiagnosed illness, and bilateral 
hernias is not warranted.  The veteran has no current medical 
diagnosis of a hernia or of any disability manifested by 
shortness of breath and/or lymphadenopathy, to include as 

due to an undiagnosed illness.  Fatigue is a symptom, not a 
diagnosed disorder.  Thus, for these conditions, the veteran 
fails to satisfy the first element of a claim, that is, a 
current disability, and his claims for service connection 
fail.  See Boyer, 210 F.3d at 1353.

In regard to the veteran's claim for service connection for 
undiagnosed illnesses, manifested by shortness of breath, 
fatigue or lymphadenopathy, the veteran reported at various 
times that those symptoms began soon after his Persian Gulf 
service.

The record does not contain objective evidence that the 
veteran suffers from any disability manifested by shortness 
of breath, fatigue or lymphadenopathy on a chronic or 
recurrent basis; that is, the record does not contain either 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, or other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Further, the evidence does not 
demonstrate that the reported shortness of breath and 
fatigue-like symptoms or lymphadenopathy have manifest to a 
degree of 10 percent or more after service separation.  38 
C.F.R. 
§ 3.317(a)(1)(i).  At a January 1998 VA mental disorders 
examination, the examiner attributed the veteran's fatigue to 
a diagnosed generalized anxiety disorder.  As fatigue has 
been attributed to known a clinical diagnosis, service 
connection for that condition based on an undiagnosed illness 
is not warranted.  38 C.F.R. 
§ 3.317(a)(1)(ii).  Service connection for a disorder 
manifested by fatigue is not warranted on a direct basis 
because there is no competent medical evidence linking such 
disorder to service.  There is no objective medical evidence 
of complaints of, or treatment for, a disorder manifested by 
fatigue in the service medical records for either period of 
service.  Although the January 1998 VA examiner indicated 
that fatigue was a symptom of the veteran's psychiatric 
disorder, he did not opine that it was related to service. 


The veteran has no current medical diagnosis of any 
disability manifested by shortness of breath and/or 
lymphadenopathy, to include as due to an undiagnosed illness, 
and bilateral hernias.  There is no objective medical 
evidence of treatment for hernias or a disorder manifested by 
shortness of breath in the service medical records for either 
period of service.  None of the VA examiners noted the 
presence of objective evidence of a disorder manifested by 
shortness of breath.  Service medical records from the 
veteran's first period of service show treatment for 
epididymitis and varicocele, for which the veteran underwent 
a high ligation of spermatic cord in March 1983, the 
residuals of which are now service-connected.  There was no 
evidence showing recurrence of symptoms during the veteran's 
second period of service.  The VA hematologic disorder 
examiner specifically noted that there was no evidence of 
lymphadenopathy or of a hernia disorder on examination in 
March 1995.  

The only evidence the veteran has submitted that supports his 
claims is his own statements.  He, as a lay person, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, the veteran's 
statements do not establish the required evidence needed, and 
the claims must be denied.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-56 (1990).



ORDER

Service connection for a disability manifested by shortness 
of breath and fatigue, to include as due to an undiagnosed 
illness, is denied.

Service connection for a disability manifested by 
lymphadenopathy, to include as due to an undiagnosed illness, 
is denied.

Service connection for bilateral hernias is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

